Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                            Illinois Official Reports                          the accuracy and
                                                                               integrity of this
                                                                               document
                                   Appellate Court                             Date: 2019.01.14
                                                                               10:40:03 -06'00'



                      McManus v. Richards, 2018 IL App (3d) 170055



Appellate Court        MICHELLE McMANUS, Plaintiff and Counterdefendant-Appellant,
Caption                v. ANNE B. RICHARDS, Defendant and Counterplaintiff-Appellee.



District & No.         Third District
                       Docket No. 3-17-0055


Filed                  March 2, 2018
Modified upon
denial of rehearing    March 29, 2018



Decision Under         Appeal from the Circuit Court of Rock Island County, No. 16-L-67;
Review                 the Hon. Joseph F. Fackel, Judge, presiding.



Judgment               Reversed and remanded.


Counsel on             James S. Zmuda, of Califf & Harper, P.C., of Moline, for appellant.
Appeal
                       Jerry J. Pepping and Jennifer L. Kincaid, of Pepping, Balk, Kincaid &
                       Olson, Ltd., of Silvis, and Brett A. Nelson, of Nelson Law Group,
                       P.C., of Flower Mound, Texas, for appellee.



Panel                  JUSTICE SCHMIDT delivered the judgment of the court, with
                       opinion.
                       Presiding Justice Carter and Justice McDade concurred in the
                       judgment and opinion.
                                              OPINION

¶1        Plaintiff and counterdefendant, Michelle McManus, filed this interlocutory appeal
     following the Rock Island County circuit court’s grant of summary judgment in favor of
     defendant and counterplaintiff, Anne B. Richards. McManus challenges the court’s (1)
     decision to assign the contract’s term “cause” its simple dictionary meaning rather that “its
     established and precise legal meaning” and (2) finding that Richards gave her proper written
     notice of her intent to disassociate. McManus also challenges the court’s grant of the motion
     for summary judgment on the grounds that it failed to consider her claims regarding breach of
     fiduciary duty or breach of the duty of good faith and fair dealing. Finally, she asserts that the
     court erred to the extent that it failed to consider the applicability of the buy-sell agreement as
     it relates to the purchase of her membership interest in the practice. We reverse and remand.

¶2                                              FACTS
¶3       The parties are orthodontists. McManus began working at Richards’s practice, Quad City
     Orthodontic Group, LLC (the practice), as an associate in 2010. The practice has an office in
     Rock Island, Illinois, and another in Bettendorf, Iowa.
¶4       On January 1, 2012, the parties entered into an “Agreement for Sale of Membership
     Interest in Limited Liability Company and Agreement for the Conducting of Professional
     Business Operations” (Operations Agreement). The parties amended the agreement in
     December 2012. The agreement provided that Richards, then the sole owner of the practice,
     would sell a 50% membership interest to McManus, who agreed to purchase her interest over a
     five-year period. The Agreement further provided for the dissolution of the practice and for the
     repurchase of McManus’s membership interest. In relevant part, it provided for McManus’s
     voluntary disassociation as follows:
                 “In the event that [McManus] should voluntarily elect to no longer practice
             dentistry under the joint dental practice with Dr. Richards, all percentages of
             Membership Interest purchased by [McManus] from [Richards], by way of this
             Agreement, shall be sold back to [Richards], under the terms of this Agreement, for a
             discounted price of fifty percent (50%) of the Purchase Price heretofore paid by
             [McManus] to [Richards].”
     The Operations Agreement also provided McManus’s involuntary disassociation from the
     practice as follows:
                 “In the event that Richards finds cause to involuntarily disassociate McManus from
             the Company’s dental practice, Richards shall give written notice to [McManus] of said
             involuntary disassociation decision setting for the last day of McManus’ association
             with the Company and the joint dental practice. [Richards] then, within ninety (90)
             days of the last day of McManus’ association, shall repurchase all of [McManus’s]
             Membership Interest at one hundred percent (100%) of the Purchase Price heretofore
             paid to [Richards] by [McManus]. [Richards] reserves the right, at her sole discretion,
             to pay the price to [McManus], for the repurchase of [McManus’s] Membership
             Interest, either as a single payment, or quarterly over a period of three years.”




                                                  -2-
¶5         The parties also signed an “Insured Purchase Agreement and Member Interest Redemption
       Plan for Quad City Orthodontic Group L.L.C.” (Buy-Sell Agreement), which set out the
       specific details regarding the sale and purchase of the practice’s membership interest.
¶6         Over time, tensions developed between the parties. On April 27, 2016, Richards and the
       practice’s office manager, Denise Coyne, met with McManus and informed her of Richards’s
       intent to disassociate her from the practice. At that time, Richards owned a 55% interest in the
       practice and McManus a 45% interest. During the meeting, Richards gave McManus a
       “Purchase and Sale Agreement” and a document titled “Appendix A Dissolution of Purchase
       Agreement Entered January 1, 2012[,] by Seller Anne Bronwen Richards and Purchaser
       Michelle McManus.” Following the meeting, Coyne changed the locks on both offices, reset
       the passwords to all computer-based information, and excluded McManus’s access to patient
       records.
¶7         In May 2016, McManus filed a complaint in the circuit court of Rock Island County,
       requesting injunctive relief (count I) and alleging breach of contract (count II), breach of
       fiduciary duty (count III), and breach of the duty of good faith and fair dealing (count IV)
       against Richards.
¶8         In June 2016, Richards filed a motion for summary judgment. She asserted that the issue
       before the court involved “mere contract interpretation” as to whether she satisfied the
       provisions required by the Operations Agreement to disassociate McManus from the practice.
       Richards maintained that she satisfied those provisions, and thus, did not breach the parties’
       contract, fiduciary duties, or the duty of good faith and fair dealing. Accordingly, she
       maintained “there are no genuine issues of material fact that are disputed by the parties that
       would preclude an entry of this Motion for Summary Judgment.”
¶9         In November 2016, McManus filed a “Resistance to Defendant’s Motion for Summary
       Judgment,” asserting, in relevant part, that Richards (1) breached the Operations Agreement by
       not providing written notice of the involuntary disassociation and by expelling McManus from
       the practice without cause and (2) violated her fiduciary duties of loyalty and care and her duty
       of good faith and fair dealing. In the alternative, McManus argued if the court found no
       genuine issue of material fact, Richards should be required to purchase her interest in the
       practice pursuant to the Buy-Sell Agreement.
¶ 10       Later that month, the trial court conducted a hearing on the motion for summary judgment.
       The central disagreement between the parties revolved around whether Richards had “cause”
       to involuntarily disassociate McManus from the practice, since the term was not defined in the
       Operations Agreement. According to Richards, the agreement did not “require any finding of
       wrongdoing in order for [her] to find cause for disassociation,” and it did not “impose any
       requirements or standards that first must be satisfied for [her] to find cause to disassociate
       McManus.” Richards maintained that “[c]ause under the [a]greement is just meaning a reason”
       and “the [a]greement clearly states that cause is determined by Richards, not a trier of fact or
       objective standard.” In contrast, McManus asserted that the term “cause” must be given its
       legally significant meaning, not a simple dictionary definition. Ultimately, the trial court
       agreed with Richards’s interpretation of “cause” and granted her motion for summary
       judgment.
¶ 11       In December 2016, McManus filed an amendment to her complaint, pursuant to a
       November 2016 order allowing her leave to do so in which she added a request for declaratory
       judgment (count V) and an accounting (count VI). McManus also filed a motion for a finding

                                                   -3-
       pursuant to Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016). The trial court granted
       McManus’s motion. She appeals.

¶ 12                                            ANALYSIS
¶ 13       On appeal, McManus asserts that the trial court erred in granting Richards’s motion for
       summary judgment. Specifically, she challenges the court’s (1) decision to assign the
       contract’s term “cause” its simple dictionary meaning rather that “its established and precise
       legal meaning” and (2) finding that Richards gave her proper written notice of her intent to
       disassociate. McManus also challenges the court’s grant of the motion for summary judgment
       on the grounds that it failed to consider her claims regarding breach of fiduciary duty or breach
       of the duty of good faith and fair dealing. Finally, she asserts that the court erred to the extent
       that it failed to consider the applicability of the Buy-Sell Agreement as it relates to the
       purchase of her membership interest in the practice.

¶ 14                        A. Summary Judgment and the Standard of Review
¶ 15        “Summary judgment is appropriate when ‘the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.’ ” Illinois State Bar
       Ass’n Mutual Insurance Co. v. Law Office of Tuzzolino & Terpinas, 2015 IL 117096, ¶ 14
       (quoting 735 ILCS 5/2-1005(c) (West 2010)). “In determining whether a genuine issue of
       material fact exists, the pleadings, depositions, admissions and affidavits must be construed
       strictly against the movant and liberally in favor of the opponent.” Adames v. Sheahan, 233 Ill.
2d 276, 295-96 (2009). “A genuine issue of material fact precluding summary judgment exists
       where the material facts are disputed, or, if the material facts are undisputed, reasonable
       persons might draw different inferences from the undisputed facts.” Id. at 296. “Summary
       judgment is a drastic measure and should only be granted if the movant’s right to judgment is
       clear and free from doubt.” Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill.
2d 90, 102 (1992). We review a trial court’s entry of summary judgment de novo. Id.

¶ 16                                   B. Contract Interpretation
¶ 17       At issue is whether a genuine issue of material fact exists regarding whether Richards
       possessed “cause” to involuntarily disassociate McManus from the practice. Resolution of this
       issue requires us to determine what definition applies to the term “cause” as provided by the
       Operations Agreement.
¶ 18       The primary objective when construing the language of a contract is to give effect to the
       intent of the parties, which is discerned from the language of the contract. Thompson v.
       Gordon, 241 Ill. 2d 428, 441 (2011). “Moreover, because words derive their meaning from the
       context in which they are used, a contract must be construed as a whole, viewing each part in
       light of the others.” Gallagher v. Lenart, 226 Ill. 2d 208, 233 (2007). “If the words in the
       contract are clear and unambiguous, they must be given their plain, ordinary and popular
       meaning.” Gordon, 241 Ill. 2d at 441. “[I]f the language of the contract is susceptible to more
       than one meaning, it is ambiguous.” Id. However, “[a] contract is not rendered ambiguous
       merely because the parties disagree on its meaning.” Central Illinois Light Co. v. Home
       Insurance Co., 213 Ill. 2d 141, 153 (2004). “Rather, ambiguity exists only if the term is
       susceptible to more than one reasonable interpretation.” Nicor, Inc. v. Associated Electric &

                                                    -4-
       Gas Insurance Services, Ltd., 223 Ill. 2d 407, 417 (2006). We review de novo a trial court’s
       interpretation of a contract. Bright Horizons Children’s Centers, LLC v. Riverway Midwest II,
       LLC, 403 Ill. App. 3d 234, 245 (2010).
¶ 19       The specific provision at issue here provides, in relevant part: “In the event that Richards
       finds cause to involuntarily disassociate McManus from the Company’s dental practice,
       Richards shall give written notice to [McManus] of said involuntary disassociation decision
       setting for the last day of McManus’ association with the Company and the joint dental
       practice.” (Emphasis added.)
¶ 20       As she did below, Richards maintains that the term “cause,” which is not defined in the
       Operations Agreement, must be given its common dictionary definition of “a reason for an
       action” or “that which produces a result; the reason for something.” See Merriam-Webster
       Online Dictionary, https://www.merriam-webster.com/dictionary/cause (last visited Feb. 6,
       2018); Black’s Law Dictionary 221 (6th ed. 1990). Thus, she contends that “the contract as
       written sets forth a subjective standard and vested [her] with the contractual discretion to make
       the determination of whether she found a reason to disassociate McManus and, thereby end
       their contractual relationship.”
¶ 21       On the other hand, McManus argues that the term “cause” must be given its “established
       and precise legal meaning” as “this is a complicated contract between two sophisticated
       people.” She asserts that while cases defining “cause” in the employment context are
       instructive, the standard for “cause” in cases concerning limited liability companies must be
       even stricter.
¶ 22       After reviewing the Operations Agreement, considering each provision of the agreement in
       light of the others, we find the agreement requires Richards to possess more than a subjective
       reason for involuntarily disassociating McManus from the practice. Were we to accept
       Richards’s definition of “cause,” we would have to conclude that the agreement essentially
       permits Richards to exploit McManus’s financial investment and professional services in order
       to build up her business, expel McManus from the practice one day shy of receiving her last
       payment, and then hold on to a portion of McManus’s money over the next three years. Such a
       result is not only inequitable but absurd.
¶ 23       In the employment context, “cause” is defined as “ ‘some substantial shortcoming,
       recognized by law and public opinion as a good reason for termination.’ ” Bishop v. Lakeland
       Animal Hospital, P.C., 268 Ill. App. 3d 114, 117 (1994) (quoting Norman v. Board of Fire &
       Police Commissioners, 245 Ill. App. 3d 822, 830 (1993)). Similarly, “discharge for cause” is
       defined as “reasonable, just or good cause, not discharge for any cause or discharge for bad
       cause.” Staton v. Amax Coal Co., 122 Ill. App. 3d 631, 634 (1984). In other words, an
       employer must often possess more than a subjective reason to discharge an employee. In this
       case, the parties do not have an employer-employee relationship but are members of a limited
       liability company. As such, we agree with McManus that the term “cause” as it is used in the
       Operations Agreement requires a higher standard than that which is typical in the employment
       context.
¶ 24       To that end, we are guided by subsection 35-45(6) of the Limited Liability Company Act
       (Act) (805 ILCS 180/35-45(6) (West 2016)). That section delineates events that may result in a
       member’s involuntary expulsion by the court. Specifically, section 35-45(6) provides for a
       “member’s expulsion by judicial determination” if the member (1) “engaged in wrongful
       conduct that adversely and materially affected the company’s business,” (2) “willfully or

                                                   -5-
       persistently committed a material breach of the operating agreement or of a duty owed to the
       company or the other members under Section 15-3,” or (3) “engaged in conduct relating to the
       company’s business that makes it not reasonably practicable to carry on the business with the
       member.” Id. Here, the record is devoid of any indication that McManus engaged in wrongful
       conduct or willfully or persistently committed a material breach of the operations agreement or
       of a duty she owed. In fact, the trial court never considered the issue, finding that any reason
       would do. We conclude, however, that whether Richards possessed sufficient cause to
       involuntarily disassociate McManus from the parties’ practice depends on whether
       McManus’s conduct made it unreasonable for the two to continue working together.
¶ 25       After reviewing the record, including the affidavits and depositions of the parties and staff,
       we find a genuine issue of material fact exists such that summary judgment is precluded. We
       note that while Richards testified to a number of conflicts between the parties, McManus was
       of the opinion that they “came up with solutions that accommodated or addressed all of
       [Richards] concerns” and that Richards “was getting everything she was asking for.” Whether
       the status of the parties’ relationship and/or McManus’s conduct makes it not reasonably
       practicable or unreasonable for the two to continue working together, despite evidence of an
       otherwise profitable orthodontics practice, is a material fact that they dispute. Accordingly, we
       reverse the trial court’s grant of summary judgment and remand for further proceedings.

¶ 26                                     C. Remaining Issues
¶ 27      Because we reverse the trial court’s grant of summary judgment, we decline to address the
       remaining issues on appeal.

¶ 28                                     CONCLUSION
¶ 29      For the foregoing reasons, we reverse the trial court’s grant of summary judgment and
       remand for further proceedings.

¶ 30      Reversed and remanded.




                                                   -6-